17-2235-cv
Rai v. WB Imico Lexington Fee, LLC


                                UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT


                                     SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to a summary
order filed on or after January 1, 2007, is permitted and is governed by Federal Rule of
Appellate Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in
a document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the twentieth day of April, two thousand eighteen.

PRESENT:          JOSÉ A. CABRANES,
                  RAYMOND J. LOHIER, JR.,
                               Circuit Judges,
                  RICHARD M. BERMAN,
                               District Judge. *



AVIRAL RAI, SANGEETA RAI,

                           Plaintiffs-Counter-Defendants-Appellants,   17-2235-cv

                           v.

WB IMICO LEXINGTON FEE, LLC, GARY BARNETT,

                           Defendants-Counter-Claimants-Appellees.



    Judge Richard M. Berman, of the United States District Court for the Southern District of New
    *

York, sitting by designation.

                                                        1
FOR PLAINTIFFS-COUNTER-
     DEFENDANTS-APPELLANTS:                                   Frank M. Ciuffani and Risa M. Chalfin,
                                                              Wilentz, Goldman & Spitzer, P.A.,
                                                              Woodbridge, NJ.

FOR DEFENDANTS-COUNTER-
     CLAIMANTS-APPELLEES:                                     Richard H. Dolan and Thomas A.
                                                              Kissane, Schlam Stone & Dolan LLP,
                                                              New York, NY.

        Appeal from a June 28, 2017 order of the United States District Court for the Southern
District of New York (Paul G. Gardephe, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the June 28, 2017 order of the District Court be
AFFIRMED.

        Plaintiffs-Counter-Defendants-Appellants appeal the District Court’s order denying their
motions, filed pursuant to Rules 60(b) and 62(b)(4) of the Federal Rules of Civil Procedure, to
vacate the judgment entered against them and to stay enforcement of the judgment pending decision
on the motion to vacate. We assume the parties’ familiarity with the underlying facts, the procedural
history of the case, and the issues on appeal.

        We conclude that Plaintiffs-Counter-Defendants-Appellants have abandoned any objection
they could have made to the order because their opening brief fails to address the principal
dispositive grounds on which the District Court based its decision to deny their motions and
because we see no manifest injustice in the result. See, e.g., United States v. Joyner, 313 F.3d 40, 44 (2d
Cir. 2002). 1




    1
     We lack jurisdiction to consider the merits of the District Court’s March 31, 2017 judgment
discussed in Plaintiffs-Counter-Defendants-Appellants’ brief. See Malik v. McGinnis, 293 F.3d 559,
561 (2d Cir. 2002).

                                                     2
                                       CONCLUSION

        We have reviewed all of the arguments raised by Plaintiffs-Counter-Defendants-Appellants
on appeal and find them to be without merit. We therefore AFFIRM the June 28, 2017 order of the
District Court.



                                                   FOR THE COURT:
                                                   Catherine O’Hagan Wolfe, Clerk




                                               3